                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,

                  Plaintiff,

      v.                                        Case No. 15-cv-1085-pp

BONDDESK GROUP, LLC, TRADEWEB
MARKES LLC D/B/A/ TRADEWEB
DIRECT, FIDELITY BROKERAGE
SERVICES LLC, and NATIONAL
FINANCIAL SERVICES LLC,

                  Defendants.


     ORDER GRANTING MOTION TO FILE DOCUMENTS UNDER SEAL
                        (DKT. NO. 130)


      On November 20, 2018, defendants BondDesk Group LLC and Tradeweb

Markets LLC (together BondDesk) filed this Motion to File Under Seal Certain

Exhibits, Response to IDC’s Statement of Additional Facts, and Reply

Memorandum of Law. Dkt. No. 130. The court FINDS that good cause exists to

restrict the proposed documents to case participants and GRANTS the motion.

The court ORDERS that the clerk’s office shall restrict the following documents

to case participants and the court:

      (1)   BondDesk’s Reply Memorandum of Law in Support of its Motion to
            Strike the Johannes Damages Report and for Summary Judgment
            (Dkt. No. 131;

      (2)   BondDesk’s Response to IDC’s Statement of Additional Facts
            Requiring Denial of BondDesk’s Motion for Summary Judgment
            (Dkt. No. 134);


                                       1
      and

(3)   Exhibits B-C (Dkt. Nos. 136-1 through 136-3) and E-F (Dkt. Nos.
      136-7 through 136-8) attached to the Reply Declaration of Peter L.
      Simmons.

Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                              BY THE COURT:


                              _____________________________________
                              HON. PAMELA PEPPER
                              United States District Judge




                                2
